PER CURIAM.
Brought under Secs. 401, 402, et seq., Title 22, and under Sec. 701, Title 50 U.S. C.A.Appendix, and the Proclamations, Executive Orders, and Regulations made pursuant thereto, the libel was for forfeiture of a truck “being, and intended to be, exported or shipped from, or taken out of the United States in violation of law”.
The case was fully tried out to the district judge without a jury, and, upon evidence which sustains them, there were findings of fact and conclusions of law that the truck was intended to be and was being taken out in violation of law without having presented to the Collector of Customs at Eagle Pass an export license for said truck.
Appellant is here upon only one specification of error, that the libel should not have been sustained because the truck was being transported without claimant’s knowledge or consent.
We cannot agree with this view. The law forfeits the truck if it is being taken out in violation of the law, and it is no defense to the libel that the person to whom the driver has entrusted the truck is taking it out without the authority of the owner.
The judgment was right. It is Affirmed.